902 So.2d 1025 (2005)
Noel WILSON, Jr.
v.
TRANSPORTATION CONSULTANTS, INC. and Liberty Mutual Insurance Company.
Terecita Cornelius Lavalois and Lawrencia Encalade
v.
Noel Wilson, Jr., Illinois National Insurance Company, Transportation Consultants, Inc. and Liberty Mutual Insurance Company.
No. 2005-C-0827.
Supreme Court of Louisiana.
May 13, 2005.
In re Wilson, Noel Jr.;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. D, No. 01-301, XXXX-XXXXX; to the Court of Appeal, Fourth Circuit, No(s). 2004-CA-0334, 2004-CA-0335.
Denied.